April 12, 2022



                                                             Supreme Court

                                                             No. 2020-24-Appeal.
                                                             (K 17-4435)


                 In re Lucas D.            :




                  NOTICE: This opinion is subject to formal revision
                  before publication in the Rhode Island Reporter. Readers
                  are requested to notify the Opinion Analyst, Supreme
                  Court of Rhode Island, 250 Benefit Street, Providence,
                  Rhode Island 02903, at Telephone (401) 222-3258 or
                  Email      opinionanalyst@courts.ri.gov,      of     any
                  typographical or other formal errors in order that
                  corrections may be made before the opinion is published.
                                                            Supreme Court

                                                            No. 2020-24-Appeal.
                                                            (K 17-4435)


              In re Lucas D.              :




               Present: Suttell, C.J., Goldberg, Robinson, and Long, JJ.

                                    OPINION

         Justice Robinson, for the Court. The respondent mother, Kaitlyn D.,

appeals with respect to an October 31, 2019 decree of the Family Court which

terminated her parental rights to her son, Lucas D. She contends on appeal that

“[t]he Trial Justice erred in deciding that [the Department of Children, Youth and

Families (DCYF)] established by clear and convincing evidence that Kaitlyn [had]

committed or allowed to be committed cruel and abusive conduct towards Lucas

while in her care, and [was] unfit to parent Lucas.”

         For the reasons set forth in this opinion, we affirm the decree of the Family

Court.




                                          -1-
                                         I

                                Facts and Travel

      Lucas was born on June 21, 2017 to Kaitlyn and Anthony D. On the

morning of September 3, 2017, Lucas was taken to the emergency department of

Hasbro Children’s Hospital due to “listlessness, low temperature, and fussiness.”

After an examination, it was determined that Lucas had bruises on his right arm,

left neck, and abdomen. Following a head CT scan, it was also determined that

Lucas had bilateral subdural hematomas.1 Lucas’s parents could not provide an

accident history explaining his injuries, and there was no evidence of an underlying

medical condition to explain his injuries.       Accordingly, in her Report of

Examination created September 3, 2017, the doctor who examined Lucas

concluded that his injuries were consistent with child abuse and “abusive head

trauma.” The doctor further stated that Lucas would be “at imminent risk for harm

if returned to his previous home environment.”

      On September 3, 2017, Kaitlyn and Anthony were interviewed separately by

the Coventry police. Anthony acknowledged that he sometimes became frustrated,

although he said that that had not occurred the previous night; he added that, when




1
      Amy Goldberg, M.D., who testified at trial, explained that such an injury
involved bleeding around the brain, specifically in the subdural space.

                                       -2-
he became frustrated, he would “kind of throw” Lucas into the “boppy lounger.”2

He further stated that he could be “a little rough” when he rocked Lucas. He said

that that morning he had been frustrated and had given Lucas a “really tight hug,”

which he described as being “pretty tight for an adult.” He said that he had done

that six or seven times out of frustration and that such a hug would “probably hurt

some of the people [whom he knew].” He also described it as enough to make an

adult “wince in pain,” and he acknowledged it was “way [too] tight for an infant.”

He added that, prior to going to Hasbro, he had grabbed the Boppy lounger with

Lucas in it and had swung him around. He described the action with the Boppy

lounger as being similar to “driving a car” and “pretty quick[].” He added that he

“wasn’t trying to damage him.” But he further added that it was “probably like

getting hit by a car from the side * * *.” Anthony stated that he did not remember

shaking Lucas, but he said that it was “possible” because he “may have pulled him

to [his] chest quick * * *.” He added that he “kn[e]w it’s bad * * *.”

      In her interview, Kaitlyn stated that “all [she] kn[e]w [was] that [Anthony]

said he did not do anything” and that she “believe[d] him.” Kaitlyn provided

alternative explanations for Lucas’s injuries. She stated, for example, that Lucas

had sustained the head injuries from bouncing around in his stroller or when he hit

his head on the morning of September 3; she added that the bruising could have

2
      Kaitlyn testified at trial that a Boppy lounger is “a round pillow that the baby
can rest in” with a “cushion for [his] head.”

                                        -3-
been caused by his car seat.3 It was her statement that, if Anthony hurt Lucas, it

was “without him even realizing it” or was a “complete accident.” She stated that

she had never been concerned about Lucas’s safety when he was with Anthony.

         On September 6, 2017, DCYF filed a petition alleging that: (1) Lucas’s

parents had “failed to provide said child with a minimum degree of care,

supervision, or guardianship;” (2) Lucas was “without proper parental care and

supervision;” (3) Lucas’s parents had “inflicted or allowed to be inflicted upon the

child, physical injury;” and (4) Lucas’s parents “created or allowed to be created a

substantial risk of physical injury to [Lucas].” A probable cause hearing ensued,

and the trial justice found probable cause to remove Lucas from his parents’ care.

         On November 6, 2017, DCYF filed a petition seeking to terminate the

parental rights of Anthony and Kaitlyn on the grounds that they were unfit

pursuant to G.L. 1956 §§ 15-7-7(a)(2)(ii), 15-7-7(a)(2)(v), and 15-7-7(a)(2)(vi).4

         A trial took place over various dates from December 10, 2018 to March 28,

2019. We relate below only the salient aspects of what transpired at that lengthy

trial.

3
       When Kaitlyn was interviewed at Hasbro, prior to the interview with the
police, she also attributed a bruise on Lucas’s arm to “tight fleece clothing” that
was hard to remove, and she attributed an abdominal bruise found on Lucas to a
“clip-on baby monitor * * *.”
4
      We note that Lucas’s father, Anthony D., voluntarily terminated his parental
rights before trial; therefore, we are concerned in this case only with the
respondent mother’s parental rights.

                                        -4-
                                          A

                            The Testimony of Kaitlyn

      Kaitlyn testified that, on September 3, 2017, at 5:00 a.m., her son Lucas

woke up and wanted to be fed. She testified that both she and her husband,

Anthony, “got up.” She stated that she determined that Anthony “had it covered”

and that therefore she put in ear plugs and went back to sleep. It was further her

testimony that she next woke at 6:30 a.m. to the sound of Lucas crying loudly, as

though he was in pain. She testified that she found Anthony changing Lucas on

the changing pad in Lucas’s room.          She stated that Lucas’s stomach was

“gurgling” and that she therefore gave him Mylicon drops (which she also referred

to as “gas drops”); she added that Lucas had “a lot of gastrointestinal issues and

issues with formula * * *.” She testified that Lucas then “pooped” and became

“kind of lethargic.”

      Kaitlyn added that Lucas was whimpering. She further testified that he

looked sweaty and slightly pale and that his temperature was around ninety-four

degrees. She stated that she was concerned and decided to take him to Hasbro. It

was her further testimony that she took a video of Lucas on her phone to show to

the doctors “in case [Lucas] wasn’t acting that way when [they] arrived at the

hospital.” After she recorded the video, which was entered as an exhibit at trial,

she called the pediatrician’s office; she added that a nurse from that office returned



                                        -5-
her call and agreed with her plan to take Lucas to Hasbro. It was Kaitlyn’s

testimony that she, Anthony, and Lucas arrived at Hasbro at 7:20 a.m.

      Kaitlyn added that, on that morning, Lucas had hit his head on the dresser

when he arched his back and his head then “slid off the changing pad * * *.” She

stated that Anthony grabbed Lucas “really quick” by both arms.5

      Kaitlyn explained Lucas’s injuries at trial when she testified that the bruising

on Lucas’s stomach resulted “from where the snooze alarm monitor was” and that

the petechiae6 on his neck were from his car seat. It was her further testimony that

she told doctors at Hasbro that the bruising on Lucas’s arms resulted from Anthony

grabbing him after he slipped off the changing pad or when they removed his

clothing. She also testified that she told the doctors that Lucas’s head injury must

have happened on the bumpy stroller ride the day before7 or when he had hit his

head on the dresser on the morning of September 3.

      It was Kaitlyn’s testimony that the doctors told her that Lucas’s injuries

were indicative of child abuse. She also testified that she had told Anthony to be

“‘more gentle’” with Lucas, and she stated that he would shift the baby from arm

5
       Kaitlyn also testified at some length about the days preceding Lucas’s
injuries, which testimony, for the purposes of this appeal, we need not narrate.
6
       Doctor Goldberg testified that petechiae are “[b]roken blood vessels at the
top of the skin” and that they “present as tiny little red dots.”
7
      John Barletta, a DCYF investigator, testified that Lucas’s stroller was in
“very new condition” with a “2-inch pad” and rubber wheels.

                                        -6-
to arm “just a little bit more animated than [she] would do.” She added that she

never saw Anthony act in a manner that made her uncomfortable with respect to

Lucas.

      It was Kaitlyn’s testimony that the Coventry police did not tell her that

Anthony had confessed “to anything” and that Anthony did not tell her that he had

hugged Lucas so tightly that it would hurt an adult. She further testified that she

never saw Anthony give Lucas a bear hug or swing him back and forth in the

Boppy lounger.     However, she did acknowledge that the police told her that

Anthony may have said something to them that would explain how the injuries to

Lucas were caused. She stated that she had a copy of Anthony’s interview with the

Coventry police, but she added that she had only “flipped through it” and did not

“read it in full * * *.” When asked why she had not read it, she replied that she did

not know why; however, she added that she did read the police report. She further

added that she saw only a ten-second clip of the video recording of Anthony’s

interview with the police while she was at the police station. However, she

acknowledged later in her testimony that, after Anthony gave his statement to the

police on September 3, she knew that he had admitted to having given Lucas a

“bear hug” of the kind that might hurt an adult. She also acknowledged that she

had read in the police report that Anthony swung Lucas around in his Boppy

lounger.



                                        -7-
      Kaitlyn stated at trial that she and Anthony separated after he was arrested

and arraigned for first-degree child abuse in September of 2017 and remained

separated until the time when she was diagnosed with Ehlers Danlos Syndrome8

(EDS); she stated that Anthony moved back into the marital domicile in August or

September of 2018. Kaitlyn added that “multiple doctors, very sought-after, very

accomplished doctors” told her that Lucas had a fifty percent chance of having

inherited the disease and that it could “cause all of the symptoms that Lucas had.”

However, she acknowledged that Lucas had not been diagnosed with EDS as of the

date of her testimony. Moreover, when directly questioned, she could name only

two doctors who she claimed had provided her with that information, and she

testified that neither doctor had actually examined Lucas. She stated that they

were the only two doctors with whom she had “personally had conversations,” but

she added that she had “researched online.”

      Kaitlyn testified that, as of the time of her testimony, she had filed for

divorce from Anthony.9      She stated that she was “blindsided” by Anthony’s

voluntarily terminating his parental rights and admitting responsibility because she

8
     Doctor Goldberg explained that EDS is a “genetic problem” regarding
connective tissue. She added that it has thirteen different types, only some of
which can be discerned through genetic testing.
9
      We note that Kaitlyn testified, on December 17, 2018, that she had filed for
divorce from Anthony on December 7, 2018. The record reflects that she signed
the complaint for divorce on December 7, but it was not ultimately filed until
December 14.

                                       -8-
had “had no reason to suspect [that Anthony] had done anything” until then. When

asked if she believed that Anthony did what he had told the police he had done, she

said that she did not “know what to believe.” When asked whether, after reading

the police report, she knew that Anthony became frustrated with Lucas, she stated

that she had “never seen [Anthony] be violent with [her] son.” When asked

whether she accepted the medical conclusion that Lucas was physically abused,

she responded: “I don’t know.” She was asked if she accepted the “explanation of

your husband that he did it,” and she responded: “He didn’t admit to doing

anything, so no.” She stated that, at the time of trial, she still did not “know how

[Lucas’s] injuries happened or what caused them.”

                                         B

                    The Testimony of Amy Goldberg, M.D.

      Doctor Amy Goldberg testified as an expert in child abuse pediatrics. She

testified to having examined Lucas and to having found bruising on his right arm,

petechial hemorrhage near the left side of his neck with swelling to his left

shoulder, and some bruising on his abdomen. It was her testimony that bruising in

a non-mobile infant of Lucas’s age raised concerns for “inflicted trauma;” it was

further her testimony that Lucas could not have inflicted his injuries on himself.

She stated that the bruising on Lucas’s abdomen would not have been caused by an

infant monitor.



                                       -9-
      Doctor Goldberg further testified that a CT scan revealed (and a MRI

confirmed) bilateral subdural hemorrhages. She added that an ophthalmological

exam revealed diffuse retinal hemorrhaging in both eyes. It was Dr. Goldberg’s

testimony that Lucas’s blood screening test results were normal and that there was

no indication from his medical history that he had a bleeding disorder. It was her

testimony that the subdural hematomas and the retinal hemorrhages were

“consistent with a rotational force on [Lucas’s] brain and head.”

      Doctor Goldberg further testified that twisting Lucas’s head left and right

would not cause his injuries but that impact on a soft surface could explain his

injuries. She added that swinging a baby in a Boppy lounger, if the baby was

placed in the lounger in such a way that his head was not supported, could have

caused Lucas’s injuries. She further added that excessive hugging, a fall off a

changing pad and bumping his head, and a bumpy stroller could not explain his

head injuries. She also testified that she informed Kaitlyn that Lucas’s injuries

could not have been caused by a bumpy stroller ride. She added that it would be

“outside of normal caregiving” with respect to dressing and undressing an infant to

cause bruising, but she added that it would depend on “how it was done.” It was

her testimony that she could not definitively determine when Lucas’s injuries

occurred, but she did state that it “happened within a time period where the child

became symptomatic * * *.”



                                       - 10 -
      Doctor Goldberg went on to testify that she explored with a geneticist

whether or not Lucas had a genetic condition which caused his injuries. It was Dr.

Goldberg’s testimony that she examined Lucas again in January of 2018 when he

was admitted to the hospital due to the fact that his then-caregivers were concerned

about “possible seizure activity.” She added that, after an examination, a CT scan,

and a MRI, it was clear that he did not have any new injuries. However, she asked

for the “hematology group” to evaluate him for “any underlying bleeding disorder

that would predispose him to any type of bleeding or being vulnerable to

bleeding.” Doctor Goldberg detailed some bleeding disorders for which Lucas was

tested. She testified that Lucas’s blood tests came back normal.

      Doctor Goldberg testified that she was aware that Kaitlyn had been

diagnosed with EDS, specifically a “hypermobility EDS.” It was Dr. Goldberg’s

testimony that she had submitted a letter to the court as to whether or not Lucas

should be examined by two specific doctors with respect to a possible EDS

diagnosis. She stated that she opined that Lucas should not be examined based

upon her evaluation and the evaluation of the other specialists he had seen. She

added in her testimony at trial that hypermobility EDS did not have “relevance

to * * * subdural hemorrhage and the retinal hemorrhages he had;” according to

Dr. Goldberg, there were no reported cases of hypermobility EDS causing subdural

or retinal hemorrhaging in an infant. However, it was her further testimony that



                                       - 11 -
Lucas was ultimately evaluated by Joan Stoler, M.D., with respect to whether or

not he had EDS. She stated that the results of that evaluation did not change her

opinion as to what caused Lucas’s injuries.

         It was Dr. Goldberg’s conclusion that, to a reasonable degree of medical

certainty, Lucas’s injuries were caused by abusive head trauma and physical child

abuse.

         As Dr. Goldberg referenced in her testimony, Lucas was seen for a genetics

visit on November 13, 2018 at Boston Children’s Hospital by Dr. Stoler for an

evaluation as to whether or not he might have EDS. According to the final report

created after that visit, Dr. Stoler concluded that Lucas did not have hypermobility

out of proportion with his age, but she noted that it is difficult to diagnose

hypermobile EDS in young children. However, she also opined that that type of

EDS, while it could cause increased bruising, did not typically result in subdural

hemorrhage. According to the final report, Lucas tested negative with respect to

having genes associated with a vascular form of EDS, making a diagnosis of that

form of EDS “much less likely.”

                                          C

                             The Testimony of Anthony

         The only portion of Anthony’s testimony of pertinence to this appeal is the

fact that he stated at trial that he spoke to Kaitlyn “[d]aily, every other day.” He



                                        - 12 -
described them as “[c]urrently” a couple, and he said that they love each other.

Specifically, he testified that Kaitlyn had told him that she loved him “[a] couple

days ago.” He also stated that he had slept at her house about a week and a half or

two weeks before his December 19, 2018 testimony.

                                         D

                The Testimony of Detective Sergeant Alex DeMolles

      Detective Sergeant Alex DeMolles, who investigated the case for the

Coventry Police Department, testified that he interviewed Anthony on September 3

and that Anthony “eventually pretty much confessed and demonstrated” how he

had handled Lucas.      He further testified that, on September 5, 2017, Kaitlyn

returned to the police station with her mother and was informed of what Anthony

had told the police.    He stated that, in his opinion, she was in “denial” or

“disbelief.” The detective stated that Kaitlyn was shown a video of the portion of

Anthony’s interview in which he disclosed his actions to the police and

demonstrated how he had handled Lucas, and he said that her reaction was “blunt”

or “muted.”10

      On October 18, 2019, following the conclusion of the trial, the trial justice

issued a written decision finding Kaitlyn to be unfit and determining that her

parental rights should be terminated. A decree terminating Kaitlyn’s parental

10
      Numerous additional witnesses testified at trial; but, for the purposes of this
opinion, we need not relate their testimony.

                                       - 13 -
rights entered on October 31, 2019. She filed a timely notice of appeal on the

same day.

                                          II

                                Standard of Review

      “On appeal, this Court reviews termination of parental rights rulings by

examining the record to establish whether the Family Court justice’s findings are

supported by legal and competent evidence.” In re Rylee A., 233 A.3d 1040, 1049

(R.I. 2020) (internal quotation marks omitted); see In re Chester J., 754 A.2d 772,

776 (R.I. 2000); see also In re Violet G., 212 A.3d 160, 166 (R.I. 2019). The trial

justice’s findings “are entitled to great weight, and this Court will not disturb them

unless they are clearly wrong or the trial justice overlooked or misconceived

material evidence.” In re Rylee A., 233 A.3d at 1049; see also In re Adrina T., 162

A.3d 658, 668 (R.I. 2017). Nevertheless, it should be borne in mind that the

findings of the trial justice “must be supported by clear and convincing evidence.”

In re Violet G., 212 A.3d at 166.




                                        - 14 -
                                          III

                                      Analysis

                                          A

                         The Decision of the Trial Justice

      The trial justice issued a written decision on October 18, 2019. She initially

provided an extensive and comprehensive recounting of the relevant trial

testimony. The trial justice then began her discussion by noting that DCYF was

required to prove its allegations by clear and convincing evidence. She stated that

she was “mindful of the fact that the termination of a parent’s right to their child is

without question the most difficult decision a Family Court judge will have to

make” and that it was “an awesome and permanent decision that [she took]

tremendous responsibility for.”      Nonetheless, she added that “the safety and

protection of [the] child” was the “utmost concern * * *.”

      After reviewing the testimony of the witnesses and the other evidence in the

record, the trial justice noted that the “entire trial testimony of [Kaitlyn] was the

denial and rejection” of the medical evidence. She added that, despite seeing a

videotape of her husband’s police interview in which he admitted to abusing their

son and despite hearing the opinions of the doctors about what caused Lucas’s

injuries, Kaitlyn still “insisted that [Lucas’s] injuries were caused by some medical

or genetic issue.” The trial justice found that Kaitlyn’s “lack of awareness and



                                        - 15 -
insight” with respect to Anthony’s confession and her “crusade” and “grasping at

straws” to find a reason other than Anthony’s actions for the injuries to her son

showed a lack of protective capacity. She noted that Kaitlyn and Anthony had

remained married and, despite a “short period of time apart, continued to live

together.” She added that she found Kaitlyn’s testimony to be “self-serving and

not credible.”

          The trial justice additionally noted that testimony at trial indicated that Lucas

was bonded with his pre-adoptive family, which was willing to offer him

permanency.

          The trial justice then made specific findings, which included a finding that

Kaitlyn had “allowed to be committed cruel and abusive conduct towards Lucas”

and had continued to “support and stand by” Anthony despite the evidence in the

case. She also found that Kaitlyn continued to reject the uncontradicted medical

testimony that Lucas’s injuries were the result of child abuse and the

“overwhelming evidence” that Anthony caused Lucas’s injuries. The trial justice

accordingly found Kaitlyn unfit to parent Lucas, and she terminated her parental

rights.




                                            - 16 -
                                          B

                                     Discussion

      Kaitlyn contends on appeal that the trial justice erred in deciding that DCYF

had established by clear and convincing evidence that she allowed to be committed

cruel and abusive conduct towards Lucas and was unfit to parent him.           She

contends that she did not “ignore medical evidence” and that she did not continue

to live with Anthony; she points out that she testified that she and Anthony lived

apart for about a year after Lucas was removed from their custody and that she

filed for divorce in December of 2018. She further posits that Anthony never told

her that he had harmed Lucas, and she adds that “two prominent physicians”

allegedly told her that Lucas’s injuries could have been the result of Lucas having

EDS. (We note, however, that there is no evidence in the record that he has ever

been diagnosed with that condition.) Kaitlyn avers that Lucas is being taken from

her based only on her “uncertainty and her initial disbelief.”11

      We have stated that “[n]atural parents have a fundamental liberty interest in

the care, custody, and management of their children.” In re Rylee A., 233 A.3d at




11
      We note that Kaitlyn further contends that the trial justice “made medical
conclusions without any medical evidence” and that Kaitlyn’s “response on the
morning of September 3, 2017, was both immediate and completely appropriate,
contrary to the findings of the Trial Justice.”

                                        - 17 -
1051 (internal quotation marks omitted);12 see Santosky v. Kramer, 455 U.S. 745,

758-59 (1982); see also In re Violet G., 212 A.3d at 166. That interest does not

“evaporate simply because they have not been model parents or have lost

temporary custody of their child to the State.” Santosky, 455 U.S. at 753.

      General Laws 1956 § 15-7-7(a)(2)(ii) provides that a court shall “terminate

any and all legal rights of the parent to the child” if the court finds by clear and

convincing evidence that the parent is unfit by reason of conduct “seriously

detrimental” to the child, such as “conduct toward any child of a cruel or abusive

nature[.]” Thus, under that statutory section, before terminating parental rights, a

court must first find a parent unfit by reason of having committed conduct of a

cruel or abusive nature toward the child. In re Rylee A., 233 A.3d at 1051; see In

re Rosalie H., 889 A.2d 199, 204 (R.I. 2006) (“Absent a finding of unfitness, the

natural parent’s right to bear and raise their child in a less than perfect way remains

superior to the rights of foster parents who may be exemplary nurturers.”) (internal

quotation marks omitted); see also In re Nicole B., 703 A.2d 612, 615 (R.I. 1997)

(“[R]emoval of children from a biological parent without a finding of unfitness

would be constitutionally repugnant.”). A further relevant principle is that “[i]f a

12
       We note that Kaitlyn, in her reply brief before this Court, contends that
analogizing the facts of the instant case with those of In re Rylee A., 233 A.3d 1040
(R.I. 2020), is “preposterous * * *.” We rely on our opinion in In re Rylee A.
simply for the background legal principles which inform an analysis of a petition to
terminate a parent’s parental rights; in so doing, we do not mean to suggest that the
facts in the two cases are similar.

                                        - 18 -
Family Court justice determines that a parent is unfit under § 15-7-7, the best

interests of the child outweigh all other considerations.” In re Rylee A., 233 A.3d

at 1052 (internal quotation marks omitted); see also In re Rosalie H., 889 A.2d at

204.

       In conducting our review, we will look initially at the trial justice’s finding

of parental unfitness. In scrutinizing that determination, we remain keenly aware

that “[g]iven the drastic and irreversible nature of a termination of parental rights

decree, the right to due process requires that the state support its allegations by

clear and convincing evidence.”       In re Rylee A., 233 A.3d at 1051 (internal

quotation marks omitted); see also In re Violet G., 212 A.3d at 166. We have

explained that “[i]t is well settled that the clear and convincing standard is a higher

standard of proof than that of a fair preponderance of the evidence but less than

that required for proof beyond a reasonable doubt.” In re Sophia M., 204 A.3d

605, 609 (R.I. 2019) (internal quotation marks omitted). The clear and convincing

evidence standard “requires that the fact-finder form a clear conviction without

hesitancy of the truth of the precise facts in issue.” Id. (internal quotation marks

omitted); see also In re Madlyn B., 187 A.3d 1105, 1118 (R.I. 2018).

       We have reviewed the lengthy testimony in this case, as well as the exhibits,

the decision of the trial justice, and the contentions of the parties. Having done so,

it is our view that the conclusion of the trial justice that Kaitlyn is unfit is



                                        - 19 -
supported by legal and competent evidence in the record and that the trial justice

did not overlook or misconceive any material evidence. See In re Rylee A., 233

A.3d at 1049. Therefore, we give great deference to the conclusions of the trial

justice. See id.

      The trial justice specifically concluded that Kaitlyn had refused to accept the

medical evidence that her son was the victim of child abuse and refused to believe

the evidence that her husband had inflicted that abuse. Those facts led to the

conclusion of the trial justice that Kaitlyn lacked protective capacity and had

caused to be committed cruel and abusive conduct toward Lucas. We are unable to

hold that the trial justice erred in reaching that conclusion.

      Kaitlyn testified at trial about various alternative explanations for her son’s

injuries, including EDS—a medical disorder with which Lucas had not been

diagnosed and which Dr. Goldberg testified would not explain all of his injuries.

Kaitlyn did so in the face of the medical evidence, seeing a portion of the video of

her husband confessing to inflicting Lucas’s injuries, and reading the police report.

We note as well that she testified that she was in possession of the transcript of

Anthony’s police interview in which he confessed; but, rather surprisingly, she did

not read it in full. Despite all evidence to the contrary, Kaitlyn testified that she

did not “know what to believe” with respect to whether or not Anthony had done

what he told the police he did to Lucas. She testified that, despite all of the



                                         - 20 -
medical evidence indicating that Lucas’s injuries were caused by abuse, she still

did not know if she accepted that medical conclusion. And, she also testified that

she did not accept the “explanation of [her] husband that he did it * * *.” In light

of the lengthy testimony of Dr. Goldberg detailing Lucas’s injuries, Dr. Goldberg’s

medical conclusion (to a reasonable degree of medical certainty) that those injuries

were the result of child abuse (and were not consistent with the explanations

provided by Kaitlyn) coupled with the fact of Anthony’s confession, Kaitlyn’s

testimony demonstrates a decided lack of protective capacity.

      What is more, the trial justice found that Kaitlyn continued her relationship

with Anthony even after she was made aware of his confession. It is true that she

testified that she and Anthony did live separately for a while after Lucas was

removed from their custody and that, at the time of trial, she had recently filed for

divorce. However, it is worth noting that the divorce action filed by Kaitlyn never

resulted in a judgment of divorce and that the trial justice specifically found her

testimony at trial not to be credible. See In re Madlyn B., 187 A.3d at 1120 (stating

that this Court accords “great deference” to the credibility determinations of a trial

justice). Moreover, Anthony testified at trial that he and Kaitlyn were currently a

couple and loved each other. We further note that, at oral argument before this

Court, Kaitlyn’s counsel acknowledged that Kaitlyn and Anthony were continuing

to live together as husband and wife.



                                        - 21 -
       All evidence in this case led to the conclusion that Lucas suffered abuse at

the hands of his father. Accordingly, Kaitlyn’s refusal to accept that fact coupled

with her continued relationship with Anthony (which would certainly mean that

Anthony would be in the presence of Lucas) is competent evidence on which the

trial justice could have found by clear and convincing evidence that Kaitlyn lacked

protective capacity, committed or allowed to be committed cruel and abusive

conduct toward Lucas, and was an unfit parent.13

      Finally, having addressed the issue of parental unfitness, we turn our

attention, as did the trial justice, to the best interests of the child. As we have

previously stated, that consideration “outweighs all others.” In re Adele B., 229

A.3d 671, 685 (R.I. 2020) (internal quotation marks omitted). “The best interests

of the child analysis always focuses on the rights of the child to reasonable care

and maintenance, freedom from abuse or neglect, and an opportunity to spend the

remainder of his or her childhood in a family setting in which the child may grow

and thrive.” Id. (internal quotation marks omitted). At trial in the instant case,

Carl Desjarlais, a social caseworker for DCYF, testified that Lucas had been

placed in a pre-adoptive home and that, in his opinion, it was in Lucas’s best

interests to be adopted by that foster family. The trial justice then specifically

13
      Due to the fact that we perceive no error in the trial justice’s determinations,
we need not address any of Kaitlyn’s additional contentions relative to errors
allegedly committed by the trial justice with respect to the issue of parental
unfitness.

                                        - 22 -
found that Lucas was bonded with his pre-adoptive family and that that family was

willing to offer him permanency. That finding strongly supports the trial justice’s

conclusion relative to what would be in the best interests of the child. We note as

well that Lucas was ten weeks old when he was removed from his parents’ care; he

is now almost five years old and deserves permanency.

      Accordingly, we affirm the trial justice’s decree terminating Kaitlyn’s

parental rights.

                                        IV

                                    Conclusion

      For the reasons set forth in this opinion, we affirm the decree of the Family

Court. The record may be returned to that tribunal.



      Justice Lynch Prata did not participate.




                                       - 23 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        In re Lucas D.

                                     No. 2020-24-Apppeal.
Case Number
                                     (K 17-4435)

Date Opinion Filed                   April 12, 2022


Justices                             Suttell, C.J., Goldberg, Robinson, and Long, JJ.


Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Kent County Family Court


Judicial Officer from Lower Court    Associate Justice Karen Lynch Bernard

                                     For Petitioner:

                                     Dianne L. Leyden
                                     Department of Children, Youth & Families

Attorney(s) on Appeal                Laurel C. Ferrelli
                                     Court Appointed Special Advocate
                                     For Respondent:

                                     James S. Lawrence, Esq.
                                     Andrew J. McKay, Esq.




SU-CMS-02A (revised June 2020)